FILED
                            NOT FOR PUBLICATION                             DEC 30 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-30151

               Plaintiff - Appellee,             D.C. No. 1:08-cr-00081-RFC

  v.
                                                 MEMORANDUM *
JASON LEE FISHER,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                     Richard F. Cebull, Chief Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Jason Lee Fisher appeals from the 22-month sentence imposed following the

revocation of his supervised release. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Fisher contends that the district court procedurally erred because it failed to

explain its reasons for imposing an above-Guidelines sentence. He also contends

that his sentence is substantively unreasonable because the district court

impermissibly relied on factors not enumerated in 18 U.S.C. § 3583(e). Fisher’s

contentions are not supported by the record. The district court did not procedurally

err, and Fisher’s sentence is reasonable in light of the totality of the circumstances

and the 18 U.S.C. § 3553(a) sentencing factors. See Gall v. United States, 552

U.S. 38, 51 (2007); United States v. Simtob, 485 F.3d 1058, 1063 (9th Cir. 2007)

(“[A] district court may properly look to and consider the conduct underlying the

revocation as one of many acts contributing to the severity of the violator’s breach

of trust so as not to preclude a full review of the violator’s history and the

violator’s likelihood of repeating that history.”).

      AFFIRMED.




                                            2                                    11-30151